Citation Nr: 1647649	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-10 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative arthritis of the lumbar spine (back condition), to include as secondary to talipes equinovarus, left foot with erosion of navicular and decreased dorsiflexion (left foot condition), a bilateral knee condition, and left Achilles tendinopathy (left Achilles condition).  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1983 to January 1987.  He was awarded an army service ribbon, an overseas service ribbon, an army good conduct medal, an expert badge (rifle), and a first class badge (grenade).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the Veteran originally filed a service connection claim for a low back pain secondary only to his service connected ankle, the record now contains additional service connected disabilities to the Veteran's lower extremities.  Accordingly, the Board has recharacterized the issue on appeal to include these additional service-connected disabilities so as to afford the Veteran the fullest consideration.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In June 2015 and April 2016, the Board remanded the issue on appeal for additional development.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) on March 10, 2015, at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  Any error on the part of undersigned during the hearing is harmless, as the case has subsequently been remanded twice, for the development of additional evidence (including a nexus opinion, additional treatment records, and Social Security Disability determination records).  





FINDINGS OF FACT

1.  The Veteran is currently service connected for left foot condition, a bilateral knee condition, and left Achilles condition.  

2.  The evidence does not demonstrate that the Veteran's currently diagnosed back condition had its onset during active duty service, manifested within one year of separation from service, or is otherwise etiologically related to service.  

3.  The evidence does not demonstrate the Veteran's currently diagnosed back condition is caused by or aggravated by his service connected left foot condition, bilateral knee condition, and/or left Achilles condition.  


CONCLUSION OF LAW

The criteria are not met to establish service connection for degenerative arthritis of the lumbar spine (back condition) on a direct or secondary basis.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id.   The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Id.   

II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board finds that the notice requirements have been satisfied by an October 2008 letter which informed the Veteran of what evidence was required to substantiate his claims, of his and VA's respective duties in obtaining evidence, of the reasons for prior denials, and of the criteria for assignment of an effective date and disability rating in the event of an award of service connection.

With regard to VA's duty to assist the Veteran, the claims file contains his service treatment records, VA medical evidence, private medical evidence, and lay statements in support of the claim.  In addition, the Veteran was provided VA Examinations in January 1993, November 2008, April 2013, and June 2015.   

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable. He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.

III. Service Connection

a. Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97   (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b). 

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  In this case, the Veteran is currently diagnosed with degenerative arthritis of the lumbar spine, and arthritis is considered a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies with respect to the claim. 
In addition, the Board notes that where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

b. Analysis

The Veteran contends that his back condition should be service-connected as secondary to his service-connected left foot condition.  See September 2008 Statement in Support of Claim VA Form 21-4138.   His wife and daughters submitted lay statements detailing the Veteran's physical limitations due to his disabilities and how they have negatively impacted his ability to participate in family activities with them and his grandchildren or to maintain steady employment.  See July 2010 Statements in Support of Claim VA Forms 21-4138.  

The Veteran's service medical records establish he was deemed fit for military service.  See Veteran's STRs.  

STRs show one instance of treatment of lower back pain in January 1986 which was associated with dysuria.  See January 1986 STR.  His STRs do not show any additional diagnosis or treatment for a low back condition. 

Later on in his service, the Veteran began to complain of decreased range of motion of his left ankle.  The Veteran was provided a full physical examination at that time. The physician noted abnormalities in the Veteran's left foot; however, his lower extremities and spine were assessed as normal.  See September 1986 Report of Medical Examination.  A Medical Board was convened and it found that the Veteran had a left congenital club foot with residual pain, limitation of motion, and typical x-ray appearance that was aggravated by service.  Because of this left foot disability, the Veteran was discharged.  See October 1986 Medical Board Record.  

The Veteran was provided a VA Examination for his low back in 1993.  The examiner performed lumbar spine x-rays.  The x-rays showed minimal rotation which may have been due to positioning.  The examiner stated that the lumbar spine was otherwise normal. The final diagnosis was a history of lumbar pain with no pathology found.  See January 1993 VA Examination. 

VA Medical Center Treatment Records dated from May 2003 through November 2003 do not show any signs or symptoms of low back problems.  In fact, a primary care outpatient note from May 2003 states "no arthritis pains or lower back problems."  See May 2003 VA Medical Center Treatment Record. 

Private medical records from April 2004 through November 2005 and additional VA Medical Center Treatment Records dated January 2007 through October 2008 do not show any diagnosis or treatment for low back pain.  See April 2004-November 2005 Private Medical Treatment Records and January 2007-October 2008 VA Medical Center Treatment Records. 

The Veteran was found disabled for Social Security Administration (SSA) Benefits purposes in July 2008 for a primary diagnosis of diabetes mellitus and a secondary diagnosis of other and unspecified anthropathies.  Records provided by SSA were duplicative of records provided in VA Treatment Reports. See SSA Records. 

In November 2008, the Veteran was afforded another VA Examination for his lower back in conjunction with his service connection claim.  The examiner interviewed the Veteran who reported that his condition has existed since 1986 and that he experienced stiffness, swelling, and soreness about three times a week, each time lasting for about two hours.  In addition to the interview, the examiner performed a physical examination of the Veteran.  He found no evidence of radiating pain on movement or muscle spasms.  There was some tenderness noted and the Veteran experienced pain when his spinal range of motion was tested.  The joint function of his spine was not additionally limited by pain, fatigue, lack of endurance, or incoordination after repetitive use.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examiner provided an x-ray of the Veteran's low back and diagnosed him with degenerative arthritis of the lumbar spine.  No etiological opinion was provided.  See November 2008 VA Examination. 

An MRI was performed on the Veteran's lumbar spine in February 2011 in conjunction with a VA Examination for other disabilities.  The radiologist found mild degenerative changes, lower lumbar disc space narrowing, and facet arthrosis.  The final impression was spondylosis.  See February 2011 Radiology Report.   

VA Medical Treatment Center Records from January 2012 through January 2014 note the Veteran did experience chronic back pain.  No etiological opinion was provided.  See May 2013 VA Treatment Center Record. 

A third VA examination for the Veteran's lower back was provided in April 2013.  The examiner reviewed the pertinent records and interviewed the Veteran who reported gradual onset lower back pain that was worse on the left side with flare-ups that occurred when he stood for longer than an hour.  He then performed a physical examination.  The examiner diagnosed the Veteran with lumbosacral strain with degenerative disc disease/arthritis.  He also opined that the Veteran's low back pain started in 2008 or 2009 and was primarily related to him being overweight.  See April 2013 VA Examination. 

The Veteran's private physician completed a disability benefits questionnaire (DBQ) regarding his back in April 2015, diagnosing him with SI dysfunction, subluxation, and left lumbar facet dysfunction. In describing the history of the Veteran's condition, the doctor noted that the Veteran's club foot resulted in gait irregularity, which led to the conditions he diagnosed.  He mentioned that the Veteran's disability impairs his ability to sit, stand, and walk.  The doctor also stated that the diagnosis provided was not radiological, but was clinical and fact-based.  See April 2015 Private Physician DBQ. 

In July 2015, the Veteran was afforded a fourth VA Examination.  The examiner reviewed all pertinent records, interviewed the Veteran, and performed a physical examination.  The Veteran was also provided an MRI which showed mild multilevel endplate ostephytosis in the lower lumbar spine.  No disc narrowing was present.  Vertebral body heights and alignment were maintained and there was no instability seen on flexion or extension views.  After assessing the Veteran and the radiology reports, the examiner diagnosed the Veteran with degenerative arthritis of the spine.  The examiner then opined that the degenerative changes seen in the radiographs obtained during the exam are changes that most often occur as a chronic process from "wear and tear" and is a part of the normal aging process of the spine.  He went on to state that the physical examination showed symptoms consistent with myofascial pain of the lumbar spine due to degenerative arthritis and is less as likely as not related to/caused by or aggravated by his service-connected disabilities or by his military service.  See July 2015 VA Examination. 

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for his back condition, either on a direct or secondary basis.  

As an initial matter, the Board finds that the Veteran has a current diagnosis of a back disability.  The medical evidence demonstrates that he has experienced recurrent back pain since the early 90s and has been most recently diagnosed with degenerative arthritis of the spine in July 2015, thereby satisfying the first requirement of direct service connection.  See July 2015 VA Examination.  

The second requirement of direct service connection is an in-service incident or occurrence.  As previously noted, the Veteran's STRs show that he was treated for low back pain once over his four years of service and that was for back pain associated with dysuria.  There were no other instances of treatment or diagnosis of low back pain while in service.  See Veteran's STRs. Thus, there does not appear to have been an in-service incident or occurrence.  

As arthritis is classified as a chronic disease, the Veteran is afforded additional avenues by which to satisfy the in-service and nexus requirements for service connection.  If a chronic disease such as arthritis manifests itself to a degree of ten percent or more after the date of separation, it is presumed to have been incurred during service, thereby satisfying the in-service requirement.   In the case at hand, this presumption does not apply as the Veteran's arthritis did not manifest itself to a degree of ten percent or more one year by 1988.  In fact, the Veteran did not complain of low back pain until 1992, four years after separation.  See VA Form 21-526 Veteran's Claim. 

Both the in-service and nexus requirements of service connection may be satisfied if the Veteran can demonstrate continuity of symptomatology.  However, in the Veteran's case, the  medical evidence does not show that 1) a low back disability was "noted" in service, 2) there was no post-service continuity of symptomatology (the Veteran did not complain of low back symptoms until 1992), and 3) medical evidence does not provide a link between the current disability and the Veteran's post-service symptomatology.  Therefore, continuity of symptomatology does not apply and the in-service and nexus requirements of service connection are not satisfied.  The Veteran does not meet the requirements for service connection for his low back condition on a direct basis.

In order for the Veteran to be service connected on a secondary basis, the Board must find that his current disability is caused by or aggravated by a service-connected disability.  

Although the Veteran and his family are competent to report observable symptoms, including the Veteran's physical limitations and inability to physically interact with his children and grandchildren, neither he nor his wife and children have demonstrated the requisite specialized knowledge or training to provide an etiological opinion regarding his back disability or its relationship to other service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Medical evidence is needed to demonstrate whether the Veteran's current back disability is related to any of his other service-connected disabilities.

Most of the medical records provided by the Veteran show diagnosis of back disability but do not provide any etiological opinions.  His private physician's DBQ did provide an etiological opinion.  Although competent and credible, this opinion is not the most probative because there was no radiological testing provided and the physician's rationale was not fully explained or articulated.  He merely placed arrows connecting the Veteran's club foot to gait irregularity and his gait irregularity to the diagnoses of SI dysfunction, subluxation, and left lumbar facet dysfunction, leaving the reader to translate this as a causation analysis.  There was no explanation or statement of the medical principles involved.  

The Veteran's July 2015 VA examination is competent, credible, and is the most probative regarding whether his current low back disability was caused by or aggravated by a service-connected disability to include his left foot condition, bilateral knee condition, and left Achilles condition.  The examiner reviewed all pertinent records and interviewed the Veteran.  He also provided a physical examination and radiographic imaging of the affected area.  This was all completed on the same day and gave the examiner a holistic picture of the Veteran's low back disability.  Moreover, he explained how the muscles in the low back work in conjunction with the abdominal musculature.  The examiner gave a fully articulated and reasoned opinion regarding the Veteran's degenerative arthritis of the spine, including its etiology (changes attributable to "wear and tear" and aging of the spine) and its relationship to the Veteran's other service-connected disabilities.  Ultimately, he determined that it was less likely than not that the Veteran's degenerative arthritis of the spine is caused by or aggravated by these disabilities.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Accordingly, the preponderance of the evidence weighs against a finding in favor the Veteran's service connection claim for back condition, to include as secondary to his left foot condition, a bilateral knee condition, and left Achilles condition and so must be denied.  
ORDER

Entitlement to service connection for degenerative arthritis of the lumbar spine (back condition), to include as secondary to talipes equinovarus, left foot with erosion of navicular and decreased dorsiflexion (left foot condition), a bilateral knee condition, and left Achilles tendinopathy (left Achilles condition) is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


